This action is supplemental to the Non Final Action filed on 11/01/2021.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-11, drawn to a method for processing one or more waste fluids comprising measuring one or more properties and adjusting the flow and/or flowability based on the measurement, classified in C02F 2209/00.
Group II. Claims 12-18, drawn to a system for processing one or more waste fluids comprising first and second inputs, one or more sensors, and one or more mixing devices, classified in B01F 2215/0052.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)).  In this case the system claims of Group II could be used in another materially different process as the recited waste fluid would be a material worked upon, material worked by a structure being claimed does not impart patentability (MPEP  §  2115). The system of Group II could be used on a different material.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following 
During a telephone conversation with Michele Mayberry (540) 605-8070 on 10/28/2021 a provisional election was made to prosecute the invention of Group II, claims 12-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites waste fluid in lines 3, 4, and 5, there is insufficient antecedent basis for this limitation in the claim. While the claim recites the second waste fluid comprises…, and the specification indicates the pressure differential is around the screen, it is ambiguous as to whether the waste fluid, in particular in line 5 refers to the first or second waste fluid, or to either. Clarification is required.
Claim 17 recites a slurry tank capable of storing the mixed waste fluid and keeping solids in the mixed waste fluid in suspension; one or more sensor capable of measuring one or more properties of the second waste fluid entering or exiting the slurry tank; one or more valve capable of transferring the mixed waste fluid to the second storage tank based on the measured property or properties of the mixed waste fluid. Based on [0018] of the instant specification and the drawings, which indicate only mixed and not second waste fluids being added to the slurry tank, not the second waste fluid¸ this appears to be a typographical error and will be examined as one or more sensor capable of measuring one or more properties of the mixed waste fluid entering or exiting the slurry tank. Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US 5,426,137).
With respect to claim 12, Examiner notes a material worked upon by a structure being claimed does not impart patentability (MPEP  §  2115), as such the recited waste fluid will be treated as a fluid. Allen teaches an apparatus and method for mixing fluids for well treatment to control viscosity of a gel (title, abstract), used in the preferred embodiment for mixing and hydrating a polymer and producing a gel used in treating subterranean wells, but which may be used to mix any two fluids, for example, drilling muds (col 5 lines 32-44) a system for processing one or more fluids, with dilution means 350 for mixing water with concentrated gel and producing a diluted gel, connected to water supply 98 (a first input capable of receiving a first fluid having a first viscosity), and outlet 344 of hydration tank 286 (a second input capable of receiving a second fluid having a second viscosity that is higher than the first viscosity, col 18 line 67 – col 19 line 44); dilution means adjusts in response to changes in the flow rate one or more sensor capable of measuring one or more properties of the second fluid;  in a preferred embodiment dilution means is a mixing valve (col 19 lines 13-15), diluted working strength gel is discharged from the dilution means, and a controller generates a signal based on the flow of gel to the dilution means to achieve the desired consistency, through metering pump 404, the mixing valve maintains a substantially constant pressure difference between the water pressure in the inlet 354 and the gel pressure in the gel inlet 356, one or more mixing device capable of mixing the first fluid and the second fluid to provide a mixed fluid at a ratio determined by the measured property or properties of the second fluid (measured properties include the differential pressure at the valve, the level in the hydration tank, or the flow rate of the gel, col 21 line 14 - 30 col 22 line 66). 
With respect to claim 13, the system of claim 12 is taught above. Allen further teaches a first storage tank capable of storing the first fluid (water supply 98); and a second storage tank capable of storing the second fluid (tank 286). 
With respect to claim 14, the system of claim 12 is taught above. Allen teaches the mixing valve maintains a substantially constant pressure difference between the water pressure in the inlet 354 and the gel pressure in the gel inlet 356, the one or more properties of the second waste fluid comprise: a viscosity of the fluid; a pressure of the fluid (the pressure at gel inlet 356); or a difference in pressure between two pressure measurements of the fluid (col 18 line 67 – col 19 line 44). 
With respect to claim 16, the system of claim 12 is taught above. Allen further teaches the one or more mixing device comprises a mixing valve, a static mixer, or a combination thereof (dilution means 350 in a preferred embodiment is a mixing valve (col 19 lines 13-15).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5,426,137), in view of McDonald (US PG Pub 2011/0005832).
With respect to claim 17, the system of claim 13 is taught above. Allen teaches the diluted mixture is discharged to discharge connection 400 which may be a manifold or other well-known connection (col 21 lines 14-21), and in background that after mixing the slurry may be transferred to a holding or secondary tank by a pump, and a high shear device in the tank (col 3 lines 14-19, a slurry tank capable of storing the mixed waste fluid and keeping solids in the mixed waste fluid in suspension), a viscosity control system comprising viscometer 402 and control means 60, allowing the viscosity of the gel at the discharge connection 400 to be adjusted (col 21 liens 54-69, one or more sensor capable of measuring one or more properties of the fluid entering or exiting the slurry tank), but is silent on specifically valve(s) to transfer the mixed waste to the second storage tank. McDonald teaches a system for treating drill cuttings and contaminants and a slurrification system for injecting slurry into a well, including a valve anywhere in the slurrification process, the valve coupled to a sensor (e.g. a density sensor, a viscometer, and/or a conductivity sensor) ([0069-0070]), allowing for recirculation of the slurry through the system until a specified condition (density, conductivity, viscosity) of the slurry reaches a value determined by requirements of a given operation, the valve redirects the flow of back to a buffer tank, a slurry tank, or a storage vessel (second storage tank), for further processing ([0069-0070, 0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recirculation and valve for redirection described by McDonald into Allen’s system to provide a method for producing a slurry with an environmentally acceptable density (McDonald [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention either that the mixing valve of dilution means 350 or another valve could be used to control the flow from the system of Allen, based on the viscosity as discussed above, into the slurry tank to control the viscosity of the slurry in the slurry tank. 

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5,426,137), in view of Yale (WO 2012/082216).
With respect to claim 15, the system of claim 13 is taught above. Allen is silent as to a screener. Yale teaches injecting a particulate mixture, a system for backfilling tailings into a subterranean reservoir with control of the solid size distribution within a predetermined range, where the rheology can be controlled to manage pipe pressure losses ([0057]), and that for effective injection two conditions must be met, first solids must be controlled, second slurry rheology can be controlled ([0057]), where a fluid content of the mixture is controlled to control a rheological property of the mixture, and a ratio of mixing can be controlled, at least in part, based on measurement of rheology of one or more particle sources ([0014-0018]), and that a rheological property can include viscosity ([0054]); that the slurry is screened to remove oversized rocks and the like ([0044]), and the use of vibrating screen ([0017]) a screener capable of screening solids of a predetermined size from the second fluid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a screen as described by Yale into the slurry storage of Allen, as according to Yale, when the above conditions of solids control and rheological control are met, Allen providing rheological control, the backfill can be placed correctly, water consumption can be optimal, subsidence can be prevented ([0057]), and a frictional pressure loss of the mixture can be controlled through a pipe or a wellbore.
With respect to claim 18, the system of claim 12 is taught above. Yale teaches slurrified reinjection by pumping station 201 to inject water and tailings into the well ([0065-0066]), and pumps 1234 and 1236 ([0091], Figure 12), a pump positioned to receive the mixed fluid and having a motive force capable of injecting the mixed waste fluid into a disposal well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burnett (US PG Pub 2009/0227477) 
Abou-Sayed (US PG Pub 2017/0152728)
Harmon (US PG Pub 2017/0009557)
Sherwood (US PG Pub 2008/0283301)
Smith (US PG Pub 2017/0274333)
Sloan (US PG Pub 2007/0215346)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JEANNIE MCDERMOTT/               Examiner, Art Unit 1777                                                                                                                                                                                         

		                                                                                                                                                         		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777